United States Court of Appeals
                           FOR THE EIGHTH CIRCUIT
                                    ___________

                                    No. 98-2415
                                    ___________

Elam May, Jr.,                       *
                                     *
             Appellant,              *
                                     * Appeal from the United States
       v.                            * District Court for the
                                     * Western District of Missouri.
Jodie Jackson; Shawn McKelley; Nikia *
Schulte; John Bird, Chaplain,        *      [UNPUBLISHED]
                                     *
             Appellees.              *
                                ___________

                          Submitted: July 7, 1999
                              Filed: July 26, 1999
                                  ___________

Before McMILLIAN, LOKEN, and MURPHY, Circuit Judges.
                            ___________

PER CURIAM.

       Missouri Department of Corrections prisoner Elam May, Jr., appeals from the
district court&s1 adverse grant of summary judgment in his 42 U.S.C. § 1983 action
alleging violations, under the First and Fourteenth Amendments and the Missouri
Constitution, of his right to freely exercise his religion. After careful review of the


      1
        The HONORABLE NANETTE K. LAUGHREY, United States District Judge
for the Western District of Missouri, adopting the report and recommendations of the
HONORABLE WILLIAM A. KNOX, United States Magistrate Judge for the Western
District of Missouri.
record and briefs, we conclude the district court properly granted summary judgment
on the claimed violations of May&s federal constitutional rights because the asserted
restrictions are reasonable under the circumstances. See Mayard v. Hopwood, 105
F.3d 1226, 1227-28 (8th Cir. 1997) (summary judgment standard of review); Hamilton
v. Schriro, 74 F.3d 1545, 1550-51 (8th Cir.) (considerations for review of government
conduct infringing upon free exercise), cert. denied, 519 U.S. 874 (1996). Because the
district court had discretion not to exercise supplemental jurisdiction over May&s
remaining state law claim, see 28 U.S.C. § 1367(c)(3), we affirm the dismissal with
prejudice of the federal claims under 42 U.S.C. § 1983, but we modify the dismissal
of his state law claims to be without prejudice, see 28 U.S.C. § 2106; see also, e.g.,
Franklin v. Zain, 152 F.3d 783, 784-86 (8th Cir. 1998).

      Accordingly, we affirm as modified. See 8th Cir. R. 47B.

      A true copy.

             Attest:

                     CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                         -2-